UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-610



In Re: OTTO WITHERSPOON,

                                                          Petitioner.



        On Petition for Writ of Mandamus. (CA-91-288-2)


Submitted:   December 19, 1996           Decided:   December 30, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Petition denied by unpublished per curiam opinion.


Otto Witherspoon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Otto Witherspoon brought this petition for mandamus relief

seeking an order compelling the United States District Court for

the District of South Carolina to rule on his petition under Fed.

R. Crim. P. 6(e)(3)(c)(ii) for disclosure of the proceedings of the

grand jury. In the alternative, Witherspoon seeks a writ of prohi-
bition preventing his further prosecution. Because the district

court docket sheet reflects that Witherspoon's petition was granted

on August 6, 1996, we conclude that Witherspoon has already re-

ceived the relief he seeks. Accordingly, we deny the petition for
writ of mandamus or prohibition. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED




                                2